 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          SECURITIES AND EXCHANGE                        CASE NO. C17-0405JLR
            COMMISSION,
11                                                         ORDER STRIKING TRIAL DATE
                                 Plaintiff,
12                 v.

13
            ANDY SHIN FONG CHEN, et al.,
14
                                 Defendants, and
15
            NORTH AMERICAN FOREIGN
16          TRADE ZONE INDUSTRIES, LLC,
            et al.,
17
                               Relief Defendants.
18
            The court is in receipt of the parties’ February 20, 2019, joint status report. (JSR
19
     (Dkt. # 56).) In light of the joint status report, the court STRIKES the trial date, currently
20
     scheduled for March 4, 2019, and DENIES as moot the parties’ motions in limine (Dkt.
21
     ## 46, 48). Additionally, the court ORDERS the parties to file an updated joint status
22


     ORDER - 1
 1   report within 10 days of Plaintiff Securities and Exchange Commission’s voluntary

 2   dismissal of the remaining claims, as outlined in the parties’ joint status report. (See id.

 3   at 2.) In their updated joint status report, the parties shall propose a plan to complete the

 4   proceedings on remedies.

 5          Dated this 21st day of February, 2019.

 6

 7                                                     A
                                                       The Honorable James L. Robart
 8
                                                       U.S. District Court Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
